Citation Nr: 1341309	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified before the undersigned Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

With respect to the claim for PTSD, during his June 2012 Board hearing, the Veteran stated that this disability had increased in severity since his most recent VA examination.  Review of the record indicates he was last afforded a VA examination on this issue in July 2009, over four years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Therefore, remand is required to afford the Veteran a more recent VA psychiatric examination.  

With respect to the claim for Hepatitis C, during his June 2012 Board hearing, the Veteran stated he was in receipt of disability benefits from the Social Security Administration (SSA).  Review of the record indicates the records associated with his SSA disability award have not been obtained by VA.  Therefore, remand is required to associate these records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the East Orange VA Medical Center since August 2010.

Any relevant treatment records contained in the electronic Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

3.  Schedule the Veteran for an examination to determine the current level of impairment resulting from PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims on appeal in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

